This cause is pending before the court as a discretionary appeal. On February 13, 1995, appellee filed a motion for extension of time to file a memorandum in response. Whereas there is no provision in the Supreme Court Rules of Practice permitting the filing of a motion for extension of time to file a memorandum in response, and S.Ct.Prac.R. XIV(3)(B) prohibits the filing of requests for extension not permitted by the rules,
*1483IT IS ORDERED by the court, sua sponte, effective February 22, 1995, that appellee’s motion for extension of time bé, and is hereby, stricken.